DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 16 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step (iv) of claim 12 recites “then circulating the leucodye comprising suspension of step (iii)…”.  However, step (iii) was an optional step.  Thus, it is unclear what suspension is treated in step (iv) when step (iii) is not conducted.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crettenand (US 2009/0308757).
Crettenand teaches (see abstract, figs. 1 and 5, paragraphs [0072] and [0096]) an electrolytic dye reduction method comprising forming a leucoindigo (a leucodye) solution by reduction as a catholyte and then adding an indigo suspension to the leucoindigo catholyte solution.  This addition is made in a vessel (catholyte tank 28).   
Regarding claim 2, Crettenand teaches using a leucoindigo solution to disperse indigo.
Regarding claim 3, Crettenand does not teach adding any additional dispersing agent for the indigo.
Regarding claim 4, the leucoindigo concentration was 100 g/l (~10 % w/v on the basis of 0.1 kg solute per 1 liter (1 kg) of water) and the dye concentration was also 100 g/l (also ~10% w/v).  
Regarding claim 5, Crettenand teaches forming the leucodye catholyte solution, adding the dye (indigo) and then forwarding the solution to the electrolytic cell for electrolytic reduction until the desired amount of leucodye concentration (full conversion) was achieved.
Regarding claim 6, since “first vessel” and “main vessel” are merely descriptive terms and do not impart any additional structure beyond “vessel”, the catholyte vessel (28) is considered the first vessel and the electrolytic cell (26), or the cathode chamber thereof, is considered the main vessel.
Regarding claim 9, Crettenand teach continuing the circulation of the catholyte until all of the indigo had been reduced to leucoindigo.
Regarding claim 18, Crettenand teach a method of forming a leucoindigo comprising electrolyte and then dispersing indigo in the solution. This step is performed in the catholyte vessel (28) which is considered a “first vessel” as claimed.
Regarding claim 19, Crettenand does not teach adding any additional dispersing agent for the indigo.  The leucoindigo concentration was 100 g/l (~10 % w/v on the basis of 0.1 kg solute per 1 liter (1 kg) of water) and the dye concentration was also 100 g/l (also ~10% w/v).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crettenand (US 2009/0308757).
Crettenand teach (see paragraphs [0096] and [0099]) that the electrolytic dye reduction method included steps of a adding a first part of the indigo to be reacted to the leucoindigo containing basic electrolyte solution in a first vessel (catholyte vessel 26) to form a first catholyte, forwarding the catholyte into an electrolytic cell (26), starting the electrolytic cell by stepwise enhancing the voltage (application of a cathode potential of -1000 mV, followed by raising to -500 mV), adding (in a continuous manner) a second part of indigo to be reacted and continuing conversion, converting the indigo dye to leucoindigo on a continuous basis until the indigo is entirely reduced and removing the leucodye solution.  
	Although Crettenand fails to teach a step of “circulating”, stirring, a well-documented and obvious step to increase the uniformity when mixing two things together, would have been obvious to one of ordinary skill in the art to have applied stirring (i.e. “circulating”) to the mixture to ensure that the indigo dye was well-distributed in the catholyte solution.  
Regarding claim  11, Crettenand teaches (see paragraph [0096]) performing the method on a continuous basis such that the method included preparing the indigo containing suspension, reducing to leucoindigo solution, adding additional indigo and reducing it further.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crettenand (US 2009/0308757) as applied to claim 11 above, and further in view of Roessler et al (“Electrocatalytic Hydrogenation of Indigo: Process Optimization and Scale-Up in a Flow Cell”).
Crettenand prepared the leucoindigo comprising basic electrolyte solution by (i) preparing a diluted suspension of indigo dye in basic electrolyte in the catholyte vessel (28), (ii) electrochemically treating the diluted suspension in the electrolytic cell to obtain a diluted leucodye solution, and then (iii) adding additional indigo dye in the catholyte vessel (28) and continuing the circulation of the solution/suspension through the electrolytic cells until a solution having the desired leucoindigo concentration was obtained.  
Although Crettenand fails to teach a step of “heating” the solution being sent to the electrolytic cell, Roessler et al teach that conducting the electroreduction of indigo was more complete at elevated temperatures (see fig. 4, “Influence of current density and temperature” section on page D3).  Therefore, It would have been obvious to one of ordinary skill in the art to have applied heat to the mixture to enhance the rate of conversion of the indigo dye into leucoindigo.  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crettenand (US 2009/0308757) as applied to claims 1 and 5 above, and further in view of Roessler et al (“Electrocatalytic Hydrogenation of Indigo: Process Optimization and Scale-Up in a Flow Cell”).
Regarding claim 7, Crettenand fails to teach circulating the suspension via an ultrasound apparatus.
Roessler et al teach (see abstract, fig. 1, “Influence of ultrasound” section) circulating an indigo/leucoindigo catholyte solution to a cathode chamber of an electrolytic cell for reduction of the indigo to leucoindigo via an ultrasound device.  The results seen in fig. 2 show an increased rate of reaction of the conversion of indigo to leucoindigo in the electrolytic cell.  The increased rate of reaction was presumed to occur due to increased surface area (decreased particle size) of indigo particles suspended in the solution by the ultrasound treatment.  
Therefore, it would have been obvious to one of ordinary skill in the art to have added an ultrasound apparatus as taught by Roessler et al in the flow path of Crettenand to increase the rate of reaction of indigo to leucoindigo in the electrolytic cell.  
Regarding claim 16, Crettenand teach mixing the leucodye solution with electrolyte (sodium hydroxide) and dye (indigo).  Crettenand fail to teach circulating the solution through an ultrasound apparatus prior to forwarding the catholyte to the electrolytic cell.
Roessler et al teach (see abstract, fig. 1, “Influence of ultrasound” section) circulating an indigo/leucoindigo catholyte solution to a cathode chamber of an electrolytic cell for reduction of the indigo to leucoindigo via an ultrasound device.  The results seen in fig. 2 show an increased rate of reaction of the conversion of indigo to leucoindigo in the electrolytic cell.  The increased rate of reaction was presumed to occur due to increased surface area (decreased particle size) of indigo particles suspended in the solution by the ultrasound treatment.  
Therefore, it would have been obvious to one of ordinary skill in the art to have added an ultrasound apparatus as taught by Roessler et al in the flow path of Crettenand to increase the rate of reaction of indigo to leucoindigo in the electrolytic cell.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crettenand (US 2009/0308757) as applied to claim 5 above, and further in view of Bechtold et al (“Reduction of Dispersed Indigo Dye by Indirect Electrolysis”).
Crettenand fails to teach placing a particle filter and/or a heating means between the vessel and the electrolytic cell.
Bechtold et al teach (see first paragraph of Experimental Procedure section) filtering an indigo catholyte solution before adding the solution to the cathode chamber of the electrolytic cell where the indigo was to be reduced to leucoindigo.  Bechtold et al teach that the filtering step was performed to remove small amounts of undissolved hydroxides (NaOH) from the solution.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have fed the catholyte of Crettenand through a particle filter as taught by Bechtold et al to remove any remaining amounts of undissolved hydroxides present in the catholyte.  Note that Crettenand teaches the catholyte comprising sodium hydroxide in addition to the water, indigo and leucoindigo.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crettenand (US 2009/0308757) as applied to claim 10 above, and further in view of Bechtold et al (“Reduction of Dispersed Indigo Dye by Indirect Electrolysis”) and Roessler et al (“Electrocatalytic Hydrogenation of Indigo: Process Optimization and Scale-Up in a Flow Cell”).
Crettenand teach (see paragraph [0099]) increasing the redox potential during the step of electroreduction of the indigo to leucoindigo.
Although Crettenand fails to teach a step of “circulating”, stirring, a well-documented and obvious step to increase the uniformity when mixing two things together, would have been obvious to one of ordinary skill in the art to have applied stirring (i.e. “circulating”) to the mixture to ensure that the indigo dye was well-distributed in the catholyte solution.  
Although Crettenand fails to teach a step of “heating” while circulating (stirring) the suspension during the forming adding step, Roessler et al teach that conducting the electroreduction of indigo was more complete at elevated temperatures (see fig. 4, “Influence of current density and temperature” section on page D3).  Therefore, It would have been obvious to one of ordinary skill in the art to have applied heat to the mixture to enhance the rate of conversion of the indigo dye into leucoindigo.  
Crettenand fail to teach heating and filtering the catholyte solution before feeding it to the electrolytic cell.
Bechtold et al teach (see first paragraph of Experimental Procedure section) filtering an indigo catholyte solution before adding the solution to the cathode chamber of the electrolytic cell where the indigo was to be reduced to leucoindigo.  Bechtold et al teach that the filtering step was performed to remove small amounts of undissolved hydroxides (NaOH) from the solution.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have fed the catholyte of Crettenand through a particle filter as taught by Bechtold et al to remove any remaining amounts of undissolved hydroxides present in the catholyte.  Note that Crettenand teaches the catholyte comprising sodium hydroxide in addition to the water, indigo and leucoindigo.
Although Crettenand fails to teach a step of “heating” the solution being sent to the electrolytic cell, Roessler et al teach that conducting the electroreduction of indigo was more complete at elevated temperatures (see fig. 4, “Influence of current density and temperature” section on page D3).  Therefore, It would have been obvious to one of ordinary skill in the art to have applied heat to the mixture to enhance the rate of conversion of the indigo dye into leucoindigo.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794